Citation Nr: 1811786	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a back disability, to include as secondary to a right foot disability, left foot disability, right knee disability, left knee disability, right hip disability and/or left hip disability.



REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from March 1968 to March 1971, with additional service with the Army Reserves, to include active service from January 1973 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO), which denied entitlement to service connection for a back condition, right foot condition, left foot condition, right knee condition, left knee condition, right hip condition and left hip condition.

The Veteran testified before the undersigned Veterans Law Judge in a June 2015 Board hearing.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

During a June 2015 Board hearing, the Veteran testified that he currently has back, bilateral foot, bilateral knee and bilateral hip disabilities related to service, in which he served as a Special Forces communications specialist and weapon specialist that required him to also be a parachutist.  He indicated that he made approximately 80 to 100 jumps in service, the landing of which caused his current pain symptoms and disabilities.  The Veteran testified that he would get hurt during these jumps and had symptoms in service but never reported his injuries because he might have been washed out of the training.  The Veteran, through his representative, believed that his bilateral foot, bilateral knee and bilateral hip disabilities were related to service, and that his back disability is secondary to these disabilities, or in the alternative, is directly related to service.  To date, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of the aforementioned disabilities.  Therefore, the Board finds that remand is necessary for a VA examination prior to rendering a decision on the appeal.

Additionally, VA has a duty to assist a veteran in obtaining relevant and adequately identified records in the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159 (2017).  Within the June 2015 Board hearing, the Veteran indicated he currently received VA medical care and previously had care with Kaiser.  Upon review of the Veteran's claims file, the Board notes that Kaiser private treatment records have been associated with the record, dated December 2001 to March 2007, however, it does not appear that VA treatment records have been requested to be associated with the claims file.  Therefore, the AOJ should obtain and associate all outstanding VA treatment records with the Veteran's claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all outstanding VA treatment records pertaining to the Veteran's claims on appeal.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified.

2.  After completion of the above record development, the AOJ should refer the case for a VA examination to address the nature and etiology of a back disability, right foot disability, left foot disability, right knee disability, left knee disability, right hip disability and left hip disability.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner is requested to provide the following opinions:

a) Determine whether the Veteran has a current diagnosed back disability, right foot disability, left foot disability, right knee disability, left knee disability, right hip disability and left hip disability.

b)  For each diagnosed disability above, determine whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed disability had its onset in service or is otherwise related to service.  For any diagnosed arthritis disability, the examiner is asked to determine whether the Veteran experienced chronic symptoms in service, with continuous symptoms since service separation.  The examiner is also asked to determine whether arthritis manifested within a year of service separation.

c)  If it is found that the Veteran has a currently diagnosed back disability, determine whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed back disability is (i) caused by, or (ii) aggravated by any other service-connected disability, to include any disability determined to be service-connected during the course of the current examination.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all the above development has been completed, the AOJ should review the appeal again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




